DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed on December 23, 2020 is acknowledged. Claims 1-3, 6-8 and 10-40 are pending. Applicant amended claims 1, 6, 7, 14 and 26, and added new claims 36-40. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 23, 2020 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant (e.g. abstract) are being considered. 
Response to Arguments
Most of the rejections set forth in the previous Office action have been withdrawn in light of the amendment and Applicant’s remarks. However, Applicant’s argument with respect to the rejections of claims 32 and 33 under 35 U.S.C. 112 set forth in the previous Office action has been fully considered but it is not persuasive.
Despite Applicant’s arguments, claims 32 and 33 constitute new matter. Based on claims 34 and 35, claims 32 and 33 intend to encompass non-cartridge-based fluidic devices, which is not supported by the disclosure of the specification. Despite the specification broadly describing Applicant’s invention as a “fluidic device”, the fluidic device as described in the specification is intended to be received by a reader, making the disclosed fluidic device a “cartridge” for all intents and purposes. That said, an attempt to claim Applicant’s inventions as non-cartridge-based fluidic devices as is the case in claims 32 and 33 constitutes new matter. 
Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The system of claim 40 and the cartridges/fluidic devices/system of the previously examined claims are considered related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, 
In the instant case, the inventions as claimed different designs. Claim 40 recites features (e.g. controller, external computer storing protocols) not present in the previously examined claims. Conversely, the cartridges/fluidic devices/system of the previously examined claims comprise features (e.g. a lysing assembly) not present in the system of claim 40. Naturally, the inventions as claimed do not encompass overlapping subject matter (i.e. they recite mutually exclusive subject matter), and there is nothing of record to show them to be obvious variants.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 1, 12, 14, 20, 27, 28, 32 and 33 are objected to because of the following informalities:  
The limitation “reagent” in line 6 of claims 1, 32 and 33 should be changed to “a reagent”.
In claim 12, the limitation “biological fluid sample mixture” should be changed to “the biological fluid sample”. According to claim 1, the biological fluid sample mixture is formed in the reagent chamber, not the mixing chamber. 
In line 9 of claim 14, the limitation “biological” should be changed to “bodily”. 
In claim 20, the limitation “signal” should be changed to “signals”. 
In claims 27 and 28, the limitation “the fluidic channel” should be changed to “the second fluidic channel”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32 and 33 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not 
Based on the language of claims 34 and 35, claims 32 and 33 intend to encompass non-cartridge-based fluidic devices. The specification does not provide support for the subject matter of the claims. As discussed above, the “fluidic device” disclosed in the specification is intended to be received by a reader, effectively making said “fluidic device” a cartridge. Consequently, an attempt to claim Applicant’s inventions as non-cartridge-based “fluidic devices” as is the case in claims 32 and 33 constitutes new matter.  
Claim Rejections - 35 USC § 112
Claims 25, 39 and 40* are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant, regards as the invention.
Claim 25 is indefinite because it is dependent on a canceled claim. 
Claim 39 is indefinite because there is no antecedent basis for the limitation “the system”. 
Claim 40 is indefinite because there is no antecedent basis for the limitation “the communication interface”.
*While claim 40 is withdrawn, it was examined for formalities. 
Claim Rejections - 35 USC § 112
Claim 39 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 does not further limit the claimed invention because the subject matter of the claim is directed to an element (biological fluid sample) that is not part of the claimed invention. In other words, further limiting the nature of the biological fluid sample does not further limit the fluidic device of claim 32 or claim 33. 
Even if claim 39 is amended to further specify that the invention comprises the biological fluid sample, the amendment would fail to further limit the claimed invention because the claim is directed to 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Double Patenting
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 32 is identical to claim 1 other than the fact that claim 1 is directed to a “cartridge” whereas claim 32 is directed to a “fluidic device”. However, because the “fluidic device” of claim 32 read in light of the specification is a cartridge, claims 1 and 32 are identical in scope.  
Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 34 is merely claim 1 rewritten as a dependent claim. They are identical in scope. 
Applicant is advised that should claims 32 and 33 be found allowable, claims 34 and 35 will be respectively objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
As discussed above, the limitation “fluidic device” read in light of the specification is a cartridge. Consequently, the scope of claims 34 and 35 is identical to the scope of claims 32 and 33, respectively. 
Allowable Subject Matter
Claims 1-3, 6-8, 10-24, 26-31 and 36-38 would be allowable if they are amended to overcome the applicable objections and 35 U.S.C. 112 rejections set forth in this Office action.

Petersen et al. (US 2002/00421125 A1) disclose a system comprising a cartridge 101 configured to perform an assay (see Fig. 2), the cartridge 101 comprising: 
-a sample unit 103 configured to receive a biological fluid sample;
-a metering channel 105 configured to meter a volume of the biological fluid sample; 
-a mixing chamber 119 configured to be brought into fluidic communication with the metering channel 105 and to receive a portion of the biological fluid sample, wherein the mixing chamber 119 comprises a lysing assembly (e.g. beads 94) configured to lyse cells present in the biological fluid sample (see [0068] and Fig. 20);
-a reagent chamber 109 including a reagent (see [0048] and [0055]), the reagent chamber 109 being configured to be brought into fluid communication with the mixing chamber 119 so as to mix the reagent with the portion of the biological fluid sample to form a biological fluid sample mixture;
-a reaction well 141 (see [0096] disclosing that chambers are formed as wells) in fluid communication with the reagent chamber 109, the reaction well 141 comprising a reactant (see [0075]) that generates an optical signal in response to reacting with an analyte present in the biological fluid sample mixture (see [0117]);
-a reader assembly 211 configured to receive the cartridge 101 and configured to detect the optical signals (see [0020], [0118] and Fig. 3); and
-a communication assembly (e.g. IR link, see [0116]) for transmitting data/information to an external device. 
However, Petersen et al. do not disclose a channel comprising a burstable seal as recited in independent claims 1 and 14. Moreover, based on the disclosure of Petersen et al., there is no motivation to implement a burstable seal in the claimed channels. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797